Electronically Filed
                                                     Supreme Court
                                                     SCWC-29868
                                                     04-MAY-2012
                         NO. SCWC-29868              02:18 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     EMERSON M.F. JOU, M.D., Petitioner/Provider-Appellant,

                               vs.

             J.P. SCHMIDT, Insurance Commissioner,
 Department of Commerce and Consumer Affairs, State of Hawai#i,
                Respondent/Respondent-Appellee,

                               vs.

               DAI-TOKYO ROYAL INSURANCE COMPANY,
                 Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29868; CIV. NO. 05-1-1053)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
   (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ.,
 and Circuit Judge Kim, in place of Recktenwald, C.J., recused)

          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2008); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2008),

          IT IS HEREBY ORDERED that Petitioner/Provider-

Appellant’s application for writ of certiorari filed on April 30,

2012, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (“Within thirty days after the
filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, May 4, 2012.

Stephen M. Shaw for                  /s/ Paula A. Nakayama
petitioner/provider-appellant
on the application                   /s/ Simeon R. Acoba, Jr.

                                     /s/ James E. Duffy, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Glenn J. Kim




                                 2